SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q þQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012. or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto. Commission File Number 333-165751 SANTARO INTERACTIVE ENTERTAINMENT COMPANY (Exact name of registrant as specified in its charter) Nevada 27-1571493 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 901C, 9th Floor, Building 4, Courtyard 1 Shangdi East Road, Haidian District Beijing, People’s Republic of China, 100025 (Address of Principal Executive Offices including zip code) +86 15911041464 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every, Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer þ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).Yeso ðNo þ As of March 31, 2012, 69,875,000 shares of the issuer’s common stock, par value $0.001, were outstanding. Table of Contents Page PART I FINANCIAL INFORMATION ITEM 1 INTERIM FINANCIAL STATEMENTS 3 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4. CONTROLS AND PROCEDURES 21 PART II OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 22 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 38 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 38 ITEM 4 MINE SAFETY DISCLOSURES 38 ITEM 5 OTHER INFORMATION 38 ITEM 6 EXHIBITS 39 2 PART I FINANCIAL INFORMATION ITEM 1INTERIM FINANCIAL STATEMENTS Santaro Interactive Entertainment Company (A Development Stage Company) Consolidated Balance Sheets March 31, 2012 December 31, 2011 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses Other receivables Total current assets Property and equipment, net Long term investment Intangibles Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Other payables and accrued expenses $ $ Due to shareholders Due to related parties Total current liabilities Commitments and contingencies　 STOCKHOLDERS’ EQUITY (DEFICIT) Common stock ($0.001 par value; authorized –75,000,000 shares; issued and outstanding –69,875,000 shares at March 31, 2012 and December 31, 2011, respectively) Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity (deficit) ) Total Liabilities and Stockholders’ Equity (Deficit ) $ $ See notes to the consolidated financial statements * None of the assets of the VIEs can be used only to settle obligations of the consolidated VIEs. Conversely, liabilities recognized as a result of consolidating these VIEs do not represent additional claims on the Company’s general assets (Note 2). 3 Santaro Interactive Entertainment Company (A Development Stage Company) Consolidated Statements of Operations and Comprehensive Loss Three months ended March 31, August 9, 2006 (inception of Beijing Sntaro) through March 31, (Unaudited) (Unaudited) (Unaudited) Operating expenses Research and development expenses $ $ $ Sales and marketing expenses General and administrative expenses Loss from operations ) ) ) Non-operating (income) expenses ) - Loss before non-controlling interest ) ) ) Deferred tax - - - Less: loss attributable to the non-controlling interests - - ) Net loss attributable to the Company ) ) ) Other comprehensive loss Net loss ) ) ) Foreign currency translation adjustment ) ) Comprehensive loss ) ) ) Less: Comprehensive loss attributable to the non-controlling interest - - ) Comprehensive loss attributable to the Company $ ) $ ) $ ) Loss per share: Basic and diluted ) ) Weighted average number of common shares outstanding – basic and diluted See notes to the consolidated financial statements 4 Santaro Interactive Entertainment Company (A Development Stage Company) Consolidated Statements of Changes in Stockholders’ Equity (Deficit) Common Stock Additional Deficit accumulated during Accumulated other comprehensive Totaldeficitof the Non- Share $0.001Par Value Paid-In Capital development stage income (loss) Company’s stockholders controlling interest Total deficit Balance at August 9, 2006 $ $ ) $
